ORDER
PER CURIAM.
Daniel W. Foster (Movant) appeals from the judgment denying his Motion to Reopen Post-Conviction 29.15 Motion (Motion). We affirm.
Earlier, we affirmed Movant’s conviction for two counts of felony rape, one count of felony sexual assault in the first degree, and one count of felony sexual assault. State v. Foster, 949 S.W.2d 215 (Mo.App.E.D.1997). We also affirmed the motion court’s denial of his first Rule 29.15 motion for postconviction relief without an eviden-tiary hearing. Foster v. State, 955 S.W.2d 778 (Mo.App.E.D.1997).
We have reviewed the briefs of the parties, the legal file and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. The judgment denying Movant’s Motion is affirmed in accordance with Rule 84.16(b).